 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDand maintenance employees, the traffic manager, dispatcher-inspectors, and all othersupervisory employees as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b) of the Act.4.The above Union was on September 8, 1952, and has been at all times sincethat date, the exclusive representative of all employees in the unit aforesaid for pur-poses of collective bargaining, within the meaning of Section 9 (a) of the Act.5.By refusing on September 30, 1952, and thereafter to bargain collectively withthe above-named Union as the exclusive bargaining representative of employees inthe unit aforesaid, Respondent Receiver has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (5) of the Act.6.By the above refusal to bargain, and by other conduct found above, therebyinterfering with, restraining, and coercing employees in the exercise of rights guaran-teed by Section 7 of the Act, Respondent Receiver has engaged in andis engagingin unfair labor practices within the meaning of Section 8 (a) (1) of the Act.7.By refusing on and after June 8, 1953, to bargain collectively with the aboveUnion as the exclusive bargaining representative as aforesaid, Respondents CarolinaScenic Stages, as a corporation and as Debtor in Possession aforesaid, and HamishTurner have engaged in and are engaging in unfair labor practices within the mean-ing of Section 8 (a) (5) and (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.9.Respondents Carolina Scenic Stages, as a corporation and as Debtor in Pos-session, and Hamish Turner did not commit any unfair labor practices, by refusalto bargain with the Union, or otherwise, prior to May 22, 1953, but said Respondentsare and have been since that date responsible for remedying the unfair labor prac-tices engaged in by Respondent Receiver prior to that date.[Recommendations omitted from publication.]HENRYC. GRABOwSIuI,TRADING ASDIAMOND PRINTING COMPANYandLOCALNo.58,AMALGAMATEDLITHOGRAPHERSOF AMERICA, CIO,PETITIONERandLOCALNo.322,INTERNATIONAL PRINTING PRESSMENAND ASSISTANTSUNION OF NORTH AMERICA,AFL.Case No.4-RC-2201. July 9,1594Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Julius Topol, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.Contrary to the Petitioner and the Employer, the Intervenorcontends that its current contract with the Employer is a bar to theinstant proceeding.On December 8, 1952, the Employer and theIntervenor signed a collective-bargaining contract for 1 year, renew-lAfter the hearing the Petitioner moved to remand the case for the taking of additionalsition of this contention in paragraph 3,infra,the motion is hereby denied.109 NLRB No. 20. HENRY C. GRABOWSKI113able annually thereafter ". . . unless either party shall send to theother, by registered mail, sixty (60) days prior to anniversary of saiddate, notice of termination or desire to change any term or con-dition. . . ."By registered letter, mailed on October 8, 1953, 1 day before the"Mill B" date 2 the Intervenor advised the Employer of its desire toopen the contract for certain changes.On October 9, 1953, the Em-ployer found a postal slip in his post office box in Wilmington, Dela-ware, the mailing address where he receives all of his mail, notifyinghim that there was a registered letter being held for him in the Wil-mington post office.The following day, October 10, the Employerobtained the registered letter.On October 2, 1953, the Petitionerrequested recognition from the Employer as collective-bargaining rep-resentative of its lithographic production employees, and on Novem-ber 12 filed the instant petition.On these facts, the Intervenor argues that its notice to the Employerwas untimely because it was not actually received by the Employeruntil after the "Mill B" date, and therefore could not prevent theautomatic renewal of the contract.Assumingarguendo,that thenotice was late, the Petitioner contends that the Employer waived anydefect in the timeliness of the notice requirements in the contract.This view is supported by the Employer's unequivocal statement atthe hearing that it considered the contract effectively terminated asof December 8, 1953, as the result of the receipt of the Intervenor'sregistered letter.Although, ordinarily, the Board has strictly construed provisionswhich forestall automatic renewal clauses, it has not applied a rigidrule where "mitigating circumstances" are shown.'Here the Inter-venor itself sent a notice of modification pursuant to the contractclearly expressing its intent to terminate the contract.Subsequently,the Intervenor did not in any way countermand its letter of termina-tion and took no steps whatsoever to dissipate the impression it hadcreated in the mind of the Employer and any other interested partiesthat such letter validly forestalled automatic renewal of the contract.It was only after a rival petition was filed, and the Intervenor's rep-resentative status was thereby placed in jeopardy, that the Inter-venor chose to seize upon a technicality for the purpose of vitiatingthe effect of its own letter.The Board will not lend its processes tosuch practices.Under the circumstances of this case, we find that thea In this case,the termination date-the day preceding the first day of the new contractterm-was December 8, 1953.Including that date in the computation of the 60 daysrequired by the contract,the "Mill B"date, or day on which the automatic renewal becameoperative,was October 9, 1953.Therefore,the last day on which notice to forestall auto-matic renewal could be effective was October 8, 1953Koenig Brothers,Inc.,108 NLRB304;Wslliains Laundry Co , et at, 97NLRB 995;Niles Laboratory, Inc,92 NLRB 23.3Koenig Brothers,Inc., supra;cf.Augat Bros.Inc.,97 NLRB993 ;Evans Milling Com-pany, 94NLRB 1127. 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDIntervenor is estopped from alleging its own delinquency in the serv-ice of notice to terminate the contract.Accordingly, we find that thecontract is not a bar to the instant proceeding.A question affecting commerce exists concerning the representationof employees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to sever a group of four lithographic em-ployees from the existing pressroom unit represented by the Inter-venor since 1947.The Intervenor contends that the pressroom unit,which includes 2 letterpress operators and a papercutter operator inaddition to the 4 lithographers, is the only appropriate unit.TheEmployeris neutral.The Employer is engaged in the lithographic productionprocessand other printing at its plant in Wilmington, Delaware.There arefour employees engaged in the lithographic work, including a multi-lith press operator, an offset press operator, a platemaker and camera-man, and the latter's apprentice 4Except for the multilith operatorwho spends about 1 percent of his time operating a letterpress, thereis no interchange between the lithographers and other employees in theplant.The four employees sought to be represented by the Petitionerexercisethe duties normally performed by lithographers and theirequipment is the same as that customarily used in the lithographicprocess.The Board has frequently considered the skills and techniquesincident to the lithographic process and has held that all such em-ployees form a cohesive group appropriate for severance purposes.Moreover, the union requesting severance is one which has historicallyrepresented separate units of lithographic employees .5Under thesecircumstances, we find that the lithographers may constitute a separateappropriate unit if they so desiresAccordingly, we shall direct anelection in the following voting group : All lithographic productionemployees at the Employer's Wilmington, Delaware, plant, includingmultilith operators, offset press operators, platemakers and camera-men, and apprentices, but excluding printing pressmen, typographers,office and sales employees, cutter and bindery employees, guards, andsupervisors as defined in the Act.If a majority vote for the Petitioner they will be taken to haveindicated their desire to constitute a separate appropriate unit, andtheRegional Director conducting the election directed herein isauthorized to issue a certification of representatives to the Petitioner4 Typesettersand compositors in the plant are represented by a labor organization notinvolvedin this proceeding.5 Fey Publishing Company,108 NLRB 1031;20th Century Press,107 NLRB 292 ;DittoPress, Inc,93 NLRB 733.0American Potash and Chemical Corporation,107 NLRB 1418. TEXAS CITY CHEMICALS, INC.115for the unit described above, which the Board, under such circum-stances, finds to be appropriate for purposes of collective bargaining.In the event a majority vote for the Intervenor, the Board finds the ex-isting unit to be appropriate and the Regional Director will issuea certification of results of election to such effect.[Text of Direction of. Election omitted from publication.]CHAIRMAN FARMER took no part in the consideration of the aboveDecision and Direction of Election.TEXAS CITYCHEMICALS, INC.andGALVESTONMETAL TRADESCOUNCIL,AFL,PETITIONERandOIL WORKERSINTERNATIONAL UNION,CIO.Case No. 39-PC-691.July 9,1594Supplemental Decision,Order,and Second Direction of ElectionPursuant to a Decision and Direction of Election issued herein onJanuary 28, 1954,1 an election by secret ballot was conducted onFebruary 26, 1954, under the direction and supervision of the RegionalDirector for the Sixteenth Region, among employees in the unitfound appropriate by the Board.Following the election, the partieswere furnished a tally of ballots.The tally shows that of approxi-mately 89 eligible voters, 89 cast valid ballots, of which 7 were forthe' Petitioner, 30 were for the Intervenor, and 48 were cast againstthe participating labor organizations.There were 4 challengedballots, which are not sufficient in number to affect the results of theelection.On March 4, 1954, the Intervenor filed timely objections to conductallegedly affecting the results of the election.The Intervenorobjected to the election on the grounds that (1) during the periodprior to the election the Employer sponsored, established, and domi-nated an Employees' Council with which the Employer met and dis-cussed matters of hours, wages, and working conditions; and (2)within the 24-hour period immediately preceding the election, theEmployer sponsored a dinner for all its employees at a restaurantnear Texas City, Texas, where the Employer's plant is located andthat at this dinner an officer of the Employer made a speech to theassembled employees in which he made various promises of benefitsto the employees, contingent on their voting against the Intervenor.Not reported in printed volumes of Board Decisions and Orders.109 NLRB No. 13.334811-55-vol. 109---9